Case 1:20-cr-00055-TFH Document18 Filed 03/10/20 Page 1 of1

NOTICE OF APPEARANCE IN A CRIMINAL CASE

 

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA

vs. Criminal Number 1:20-cr-55-TFH

Jacob Jordan
(Defendant)

 

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.

| AM APPEARING IN THIS ACTION AS: (Please check one)

[] cua [=] RETAINED [] FEDERAL PUBLIC DEFENDER

je

(Signature)

PLEASE PRINT THE FOLLOWING INFORMATION:

Jon W. Norris, 426105

(Attorney & Bar ID Number)

Law Offices of Jon W. Norris
(Firm Name)

503 D Street NW, Suite 250

(Street Address)
Washington, D.C. 20001
(City) (State) (Zip)

(202) 371-0300

(Telephone Number)

 

 

 

 

 
